Citation Nr: 1410272	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO continued a previously assigned 10 percent rating on the basis of recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  


FINDINGS OF FACT

1.  Any left knee lateral instability the Veteran experiences is no more than slight; he does not experience subluxation.

2.  The Veteran experiences limitation of flexion to 110 degrees with pain beginning at that point.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2013).  

2.  The criteria for a separate 10 percent disability rating for left knee limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in October 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded a VA examination in December 2010.  The examiner considered the contentions of the appellant, examined the Veteran, and provided a findings sufficient to apply the pertinent rating criteria.  

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Nevertheless, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

In this case, the Veteran was granted service connection for post-operative residuals affecting the left knee.  This was done in June 2006, and a 10 percent disability rating under Diagnostic Code 5257 on the basis of instability was assigned.  The Veteran did not appeal.  The Veteran submitted a claim of entitlement to an increased rating for his service-connected left knee disability in September 2010.  

During VA treatment in August 2010, the Veteran reported occasional swelling and increasing pain that limited his activity.  The examiner ordered an X-ray and an orthopedic appointment.

An October 2010 VA orthopedic surgery outpatient note states that the Veteran's ACL graft was still intact but his arthritis was causing pain.  

The Veteran was afforded a VA examination in connection with his increased rating claim in December 2010.  The Veteran stated that his knee had worsened, and that he was seen by orthopedics and they recommended a new graft.  The Veteran informed the examiner that he experienced giving way, instability, pain, weakness, and swelling.  He denied dislocation.  The Veteran stated he was able to stand for 15-30 minutes and walk 1/4 mile.  He denied use of any assistive devices.  Upon physical examination, the examiner noted that the Veteran's gait was antalgic and there was no evidence of instability.  Flexion was to 110 degrees and extension was to 0 degrees, and there was evidence of pain on active motion and repetitive motion.  There was no additional limitation after repetitions of motion.

X-ray revealed the following:  post-surgical changes of the prior ACL repair, consisting of mild increased intrasubstance signal along the posterior fibers of the repaired ACL/graft; and tricompartmental degenerative changes with cartilage loss, small osteochondral defect in the anterior, lateral femoral condyle.

In June 2012, C.L.K., LPC, submitted a statement opining that the Veteran's disability was more severely disabling than currently evaluated due to pain on motion, soreness, arthritis, regular instability, and ongoing slipping of the knee.  This examiner also noted that he reviewed the Veteran's claim file and interviewed the Veteran.

As noted in the introduction, the RO has awarded a 10 percent rating under Diagnostic Code 5257 on account of joint instability.  Diagnostic Code 5257 specifically contemplates recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  Diagnostic Code 5257.  

Here, although the Veteran has complained of occasional giving away/instability of the left knee, none was found on the December 2010 VA examination.  Further, other than the June 2012 reference to "regular instability" by C.L.K, LPC, the record contains no other evidence of complaints from the Veteran or findings from examiners regarding instability.  Mr. C.L.K. apparently did not examine the Veteran, but instead only reviewed the file and interviewed the Veteran.  Consequently, the Board does not conclude that medical findings have been made to objectively show any instability.  Given the VA examination findings, any instability the Veteran may experience or perceive to experience may not been characterized as being more than slightly disabling.  A disability rating greater than the already assigned 10 percent rating under Diagnostic Code 5257 is therefore not warranted.

Turning to other potentially applicable rating criteria, the Board finds that 38 C.F.R. §§ 4.40 and 4.45, regarding functional limitation, are applicable.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  See Mitchell v. Shinseki, 25 Vet App 32 (2011) ("Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss"); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2012).  Here, the Veteran has consistently reported pain that causes weakness and excess fatigability.  This is significant because the RO has clearly considered limitation of motion and the effects of pain to be part of the Veteran's service-connected left knee disability.

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion of the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  Nevertheless, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be awarded when there is pain affecting the motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

The Veteran's consistent complaints of pain and swelling have been confirmed by examiners, including the December 2010 VA examiner, who noted objective evidence of painful motion on active and repetitive motion, as well as swelling of the left knee.  Motion was performed from 0 to 110 degrees with pain at the end of flexion.  Therefore, the Board finds that the evidence of record warrants a separate 10 percent rating for the effect of pain on flexion of the joint.  (Extension does not appear to be affected and therefore a separate rating based on limitation of extension is not warranted.)

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered the possibility of referring this case for extraschedular consideration.  In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  There has been no contention or finding to suggest that the rating criteria do not specifically contemplate the problems experienced by the Veteran.  Therefore, referral for extraschedular consideration is not warranted.  


ORDER

A rating in excess of 10 percent for left knee instability is denied.

A separate disability rating of 10 percent for the left knee based on limitation of flexion is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


